Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 04/02/21 is acknowledged. 

Status of Claims
Claims 1-11 and 21-29 are pending. 
In the submission filed 04/02/21, claims 1, 2, 4, 8-10, 21, 22, 24, 26, 27 and 29 were amended; no claims were added or cancelled.
Claims 1-11 and 21-29 are pending. 

Response to Arguments
Regarding Applicant's arguments with respect to the rejection under 35 U.S.C. 101
Applicant's arguments have been fully considered but they are not persuasive. 

The Examiner understands that giving priority may or may not be implemented by transmission/reception of data but, in either case, the giving of priority is nonetheless an abstraction. The claim does not positively recite/cover the actual uploading of a video stream or directing of more bandwidth to given equipment.
As noted in the Response to Arguments in the previous Office Action, at least the bulk of any putative non-abstract claim elements is not positively recited and consists merely of further descriptive limitations of abstract elements. 

Regarding Applicant's arguments with respect to the rejection under 35 U.S.C. 103:
Applicant’s arguments have been fully considered but are not persuasive/are moot in view of the new combination of references used in the instant rejection.
Regarding the wireless operator, its base station, and their respective operations, under the broadest reasonable 
 
Examiner's Comments
Not Positively Recited
Claim 1 recites:
"receiving … wherein the processing system is operated by a wireless operator;" 
"filtering … wherein, for each of the plurality of live video streams of the subset, a value of a starting bid is based upon a resolution of the live video stream" (generation of a value of a starting bid is based upon a resolution of the live video stream);
"responsive to receiving the acceptable bid, … a base station operated by the wireless carrier …;" 
"responsive to the instruction data, … the uploading of the first live video stream … the directing of more wireless bandwidth to the second equipment of the first videographer
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970). (Note, in the interest of compact prosecution, prior art teaching the non-positively recited elements has been cited. See rejection under 35 U.S.C. 103 below.)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 21-29 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
In the instant case, claims 1, 21 and 26 are directed to a method, apparatus or non-transitory machine-readable storage medium.
Claims 1, 21 and 26 are directed to the abstract idea of "administering an auction of live video streams," which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as "a processing system including a processor," " a wireless carrier," " a memory," " equipment (of a plurality of potential bidders)," " first equipment (of one of the potential bidders)," and "a base station operated by [or of] a wireless carrier" represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of administering an auction of live video streams, specifically, "receiving, …, video data associated with a plurality of live video streams of a plurality of videographers, …; filtering, …, the video data to generate a list, wherein the list identifies a subset of the plurality of live video streams, wherein the subset as identified by the list excludes at least one live video stream of the plurality of live video streams, resulting in at least one excluded live video stream, and wherein, for each of the plurality of live video streams of the subset, a value of a starting bid is based upon a 
Hence, claims 1, 21 and 26 are not patent eligible.
The dependent claims describe further details of data, elements, or operations recited in claims 1, 21 and 26. Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.

Claim Rejections - 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Lack of Antecedent Basis
Claims 1, 21 and 26 recite "responsive to receiving the acceptable bid, … the base station of the wireless carrier …." 
Claims 2-11, 22-25 and 27-29 are rejected by virtue of their dependency from a rejected claim.

Hybrid Claims (Rembrandt)
Claims 21 and 26 recite "receiving … wherein the processing system is operated by a wireless operator," "filtering … wherein, for each of the plurality of live video streams of the subset, a value of a starting bid is based upon a bitrate of the live video stream" (generating a value of a starting bid based upon a bitrate of the live video stream) (claim 21), "filtering … wherein, for each of the plurality of live video streams of the subset, a value of a starting bid is based upon a type of the device that generates the live video stream, a make of the device that generates the live video stream, a model of the device that generates the live video stream, or any combination thereof" (generating a value of a starting bid based upon a type/make/model of the device that generates the live video stream) (claim 26), "responsive to receiving the acceptable bid, … a base station operated by the wireless carrier …," and "responsive to the instruction data, … the uploading of the first live video stream … the directing of more wireless bandwidth to the second equipment of the first videographer." Claim 21 is directed to an apparatus comprising a processing system including a processor, a memory; claim 26 is directed to a non-transitory machine-readable storage medium comprising instructions for execution by a processing system including a processor. The language quoted above describes actions that are not attributed to any structure of the claimed products. This renders the claims indefinite because it creates confusion regarding when infringement occurs. It is unclear whether the infringement occurs when one possesses the claimed products, or whether the infringement requires that the actions be performed.  See MPEP 2173.05 (p) II; UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
Claims 22-25 and 27-29 are rejected by virtue of their 

Unclear Scope 
Claims 21 and 26 recite "instructions, that when executed by [a] processing system [including a processor], facilitate performance of operations." Claims 21 and 26 further recite that the "operations" comprise (1) "responsive to receiving the acceptable bid, transmitting, by the processing system, instruction data to a base station operated by the wireless carrier to facilitate the base station of the wireless carrier giving priority to uploading of the first live video stream by second equipment of a first videographer, wherein the first videographer is one of the plurality of videographers, wherein the first videographer is associated with the first live video stream, and wherein the instruction data facilitates the giving the priority to the uploading of the first live video stream via a directing, by the base station, of more wireless bandwidth to the second equipment of the first videographer" and (2) "responsive to the instruction data, giving by the base station the priority to the uploading of the first live video stream via the directing of more wireless bandwidth to the second equipment of the first videographer." Per (1), instruction data is transmitted to the base station to facilitate the base station by the base station responsive to the instruction data whose transmission was facilitated by the processor.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 22-25 and 27-29 are rejected by virtue of their dependency from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Barkerding (U.S. Patent Application Publication No. 2009/0259564 A1), in view of Tan (U.S. Patent Application Publication No. 2016/0134684 A1), and further in view of Amidon (U.S. Patent Application Publication No. 2008/0307066 A1).
Regarding Claim 1
Barkerding teaches:
(step A) receiving, by a processing system including a processor, video data (Fig. 6a, 355) associated with a plurality of live (0027) video streams of a plurality of videographers, wherein the processing system is operated by a wireless operator; (0055, 0066, Fig. 6, 355, 0027)
(step B) filtering (narrow), by the processing system, the video data to generate a list, wherein the list identifies a subset of the plurality of live video streams, wherein the subset as identified by the list excludes at least one live video stream of the plurality of live video streams, resulting in at least one excluded live video stream, …; (0054-0056, 0067)
(step C) presenting by the processing system, to respective equipment of a plurality of potential bidders, an availability of each of the live video streams of the subset; (0016, 0056, 0064, 0067, 0069, 0078)
(step D) receiving from first equipment of one of the potential bidders, by the processing system, an acceptable bid; that satisfies a bid threshold, wherein the acceptable bid is to purchase a right to a first live video stream of the subset;
(step E) responsive to receiving the acceptable bid, transmitting, by the processing system, instruction data to a base station operated by the wireless carrier to facilitate the base station of the wireless carrier giving priority to … of the first live video stream …, wherein the first videographer is one of the plurality of videographers, wherein the first videographer is associated with the first live video stream, and wherein the instruction data facilitates the giving the priority to the … of the first live video stream …; and (0064, 0069, 0086, 0089)
(step F) responsive to the instruction data, giving by the base station the priority to … the first live video stream …. (As per step E, above)
(claim 21) a processing system including a processor; and (Fig. 1, 204)
(claim 21) a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: (Fig. 1, 206) 
Barkerding does not explicitly disclose but, in analogous art, Tan teaches:
(step E) … uploading … by second equipment of a first videographer, … uploading … via a directing, by the base station, of more wireless bandwidth to the second equipment  of the first videographer; (Abstract, 0034, 0029-0030, 0040, 0098, Fig. 6, steps 604-607, 0066-0081, Fig. 7, steps 703-705, 0082-0096, 0005, 0032, 0045-0052, Fig. 4)
(step F) … the uploading of … via the directing of more wireless bandwidth to the second equipment of the first videographer. (As per step E, above)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Barkerding to incorporate Tan's teaching of (an upload control manager prioritizing) uploading by a videographer (of live news videos to an internet auction platform), in particular, the prioritizing being effected by increasing the bandwidth available to the videographer's equipment for wireless uploading (it being understood that increased bandwidth serves to increase speed/throughput and reduce time/delay/latency), into Barkerding's online marketplace for auctioning video/media content (e.g., live news), for various reasons, e.g., because (1) a purchased item should be delivered to the purchaser promptly upon purchase, see Fomenko (U.S. Patent Application Publication No. 2009/0210328 A1), 0027, Eberlein (U.S. Patent Application Publication No. 2016/0026698 A1), 0059, 0060; (2) a live video stream (e.g., breaking news) should be uploaded as quickly as possible since it is intended 
Barkerding in view of Tan does not explicitly disclose but, in analogous art, Amidon teaches:
(step B) … and wherein, for each of the plurality of live video streams of the subset, a value of a starting bid is based upon a resolution of the live video stream; (0126, see 0114-0126 for context)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Barkerding to incorporate Amidon's teaching of basing the value of a starting bid on the resolution of the video, into Barkerding's online marketplace for auctioning video/media content (e.g., live news), because this facilitates tailoring content to consumer preferences. See Amidon, 0003-0005. In addition, this combination is a matter of 

Regarding Claim 2
Barkerding in view of Tan and Amidon teaches the limitations of base claim 1 as set forth above. Barkerding further teaches:
wherein, for each of the plurality of live video streams, the respective video data comprises: a first indication of the resolution of the live video stream, a second indication of a bitrate of the live video stream, a third indication of a type of a device that generates the live video stream, a fourth indication of a make of the device that generates the live video stream, a fifth indication of a model of the device that generates the live video stream, a sixth indication of a location at which the live video stream is generated, a seventh indication of a height above ground at which the live video stream is generated, an eighth indication of a speed at which the videographer associated with the live video stream is moving when the live video stream is generated, an identification of the videographer associated with the live video stream, or any combination thereof. (As per claim 1, step A (location))

Regarding Claim 3
Barkerding in view of Tan and Amidon teaches the limitations of base claim 1 and intervening claim 2 as set forth above. Barkerding further teaches:
wherein the filtering further comprises excluding from the list the excluded live video stream based upon: the resolution associated with the excluded live video stream failing to satisfy a first threshold, the bitrate associated with the excluded live video stream failing to satisfy a second threshold, the type of the device that generates the excluded live video stream failing to satisfy a third threshold, the make of the device that generates the excluded live video stream failing to satisfy a fourth threshold, the model of the device that generates the excluded live video stream failing to satisfy a fifth threshold, the location at which the excluded live video stream is generated failing to satisfy a sixth threshold, the height above ground at which the excluded live video stream is generated failing to satisfy a seventh threshold, the speed at which the videographer associated with the excluded live video stream is moving failing to satisfy an eighth threshold, the identification of the videographer associated with the excluded live video stream failing to satisfy a ninth threshold, or any combination thereof. (As per claim 1, step B (location))
Regarding Claim 4
Barkerding in view of Tan and Amidon teaches the limitations of base claim 1 and intervening claim 2 as set forth above. Barkerding further teaches:
wherein, for each of the plurality of live video streams of the subset: the value of the starting bid is further based upon the bitrate of the live video stream, the type of the device that generates the live video stream, the make of the device that generates the live video stream, the model of the device that generates the live video stream, the location at which the live video stream is generated, the height above ground at which the live video stream is generated, the speed at which the videographer associated with the live video stream is moving when the live video stream is generated, the identification of the videographer associated with the live video stream, or any combination thereof. (0054, 0066 (based upon the identification of the videographer))

Regarding Claim 5
Barkerding in view of Tan teaches the limitations of base claim 1 as set forth above. Barkerding further teaches: 
wherein: each of the potential bidders is a video content provider that provides video content to end users; 
the acceptable bid is a high bid; and (Abstract, 0063)
the filtering is based upon, for each of the plurality of live video streams: an entirety of the live video stream; a portion of the entire live video stream, wherein the portion is less than the entire live video stream; metadata (tags) associated with the live video stream; or any combination thereof. (As per claim 1, step B (metadata))

Regarding Claim 6 
Barkerding in view of Tan and Amidon teaches the limitations of base claim 1 as set forth above. Barkerding further teaches:
wherein the right to the first live video stream comprises an exclusive right to the first live video stream. (0057)

Regarding Claim 7
Barkerding in view of Tan and Amidon teaches the limitations of base claim 1 as set forth above. Barkerding further teaches: 
wherein the right to the first live video stream comprises a shared right to the first live video stream (0059), and wherein the first live video stream is available for further purchase after the purchase associated with the acceptable bid (0057-0058). (0059; 0057-0058)
Regarding Claim 8
Barkerding in view of Tan and Amidon teaches the limitations of base claim 1 as set forth above. Barkerding further teaches:
wherein the instruction data comprises a first identification of the first videographer, a second identification of the second equipment of the first videographer that is used to generate the first live video stream, or any combination thereof. (0086)

Regarding Claim 9
Barkerding in view of Tan and Amidon teaches the limitations of base claim 1 as set forth above. Barkerding further teaches:
wherein the second equipment of the first videographer comprises a smartphone. (0003, 0011)

Regarding Claim 10
Barkerding in view of Tan and Amidon teaches the limitations of base claim 1 as set forth above. Tan further teaches:
wherein the giving the priority to the uploading of the first live video stream by the second equipment of the first videographer further comprises giving the uploading of the first live video stream reduced latency. (As per claim 1, step E)

Regarding Claim 11
Barkerding in view of Tan and Amidon teaches the limitations of base claim 1 as set forth above. Barkerding further teaches:
wherein the presenting the availability of each of the live video streams of the subset to the respective equipment of the plurality of potential bidders comprises presenting an offer, via a website, to bid on each of the live video streams of the subset. (As per claim 1, step C)

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Barkerding (U.S. Patent Application Publication No. 2009/0259564 A1), in view of Tan (U.S. Patent Application Publication No. 2016/0134684 A1), and further in view of Raciborski et al. (U.S. Patent Application Publication No. 2007/0067424 A1), hereafter Raciborski.

Regarding Claim 21
	Claim 21 corresponds to claim 1 except for the limitation set forth below, which corresponds to the portion of claim 1 taught by Amidon. 

a value of a starting bid is based upon a bitrate of the live video stream; (0025, 0055, Table I)

Regarding Claim 22
Claim 22 is rejected on the same rationale as claim 2. 

Regarding Claim 23 
Claim 23 is rejected on the same rationale as claim 3.

Regarding Claim 24
Barkerding in view of Tan and Raciborski teaches the limitations of base claim 21 and intervening claim 22 as set forth above. Barkerding further teaches:
wherein, for each of the plurality of live video streams of the subset: the value of the starting bid is further based upon the resolution of the live video stream, the type of the device that generates the live video stream, the make of the device that generates the live video stream, the model of the device that generates the live video stream, the location at which the live video stream is generated, the height above ground at which the live video stream is generated, the speed at which the videographer associated with the live video stream is moving when the live video stream is generated, the identification of the videographer associated with the live video stream, or any combination thereof. (0054, 0066 (based upon the identification of the videographer))

Regarding Claim 25 
Claim 25 is rejected on the same rationale as claim 5. 

Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Barkerding (U.S. Patent Application Publication No. 2009/0259564 A1), in view of Tan (U.S. Patent Application Publication No. 2016/0134684 A1), and further in view of Hutten (U.S. Patent Application Publication No. 2014/0013228 A1).

Regarding Claim 26
	Claim 26 corresponds to claim 1 except for the limitation set forth below, which corresponds to the portion of claim 1 taught by Amidon. 
	Accordingly, except for the limitation set forth below, Barkerding in view of Tan teaches claim 26, as per claim 1. 
a value of a starting bid is based upon a type of the device that generates the live video stream, a make of the device that generates the live video stream, a model of the device that generates the live video stream, or any combination thereof; (0024, 0045 (based upon a type of the device that generates the live video stream))

Regarding Claim 27
Claim 27 is rejected on the same rationale as claim 2. 

Regarding Claim 28 
Claim 28 is rejected on the same rationale as claim 3.

Regarding Claim 29
Barkerding in view of Tan and Hutten teaches the limitations of base claim 26 and intervening claim 27 as set forth above. Barkerding further teaches:
wherein, for each of the plurality of live video streams of the subset: the value of the starting bid is further based upon the resolution of the live video stream, the bitrate of the live video stream, the location at which the live video stream is generated, the height above ground at which the live video stream is generated, the speed at which the videographer associated with the live video stream is moving when the live video stream is generated, the identification of the videographer associated with the live video stream, or any combination thereof. (0054, 0066 (based upon the identification of the videographer))

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references:
Petrelli teaches a value of a starting bid for a video live stream may be based on resolution;
Minzunuma teaches a value of a starting bid for a video live stream may be based on resolution and/or bitrate; and 
Buchalter teaches a value of a starting bid for a video live stream may be based on various factors such as the above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/
Examiner, Art Unit 3692

/ERIC T WONG/Primary Examiner, Art Unit 3692